Third District Court of Appeal
                               State of Florida

                         Opinion filed February 13, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-612
                          Lower Tribunal No. 14-1792
                             ________________


                              Gisselle Manzzo,
                                    Appellant,

                                        vs.

            Deutsche Bank National Trust Company, etc.,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Arthur J. Morburger, for appellant.

     Holland & Knight LLP, and Brian K. Hole and Katherine M. Joffe (Fort
Lauderdale), for appellee.


Before EMAS, C.J., and FERNANDEZ and LOGUE, JJ.

     PER CURIAM.
      Gisselle Manzzo appeals the trial court’s entry of Final Judgment, granting

Deutsche Bank National Trust Company’s motion for a directed verdict and

dismissing her action for declaratory relief and to quiet title with prejudice. Based

on the record before us, we find no reversible error in the trial court’s rulings

below. See, e.g., Barclay v. Rivero, 388 So. 2d 321, 321-22 (Fla. 3d DCA 1980);

Fuller v. Palm Auto Plaza, Inc., 683 So. 2d 654, 655 (Fla. 4th DCA 1996); Horacio

O. Ferrea N. Am. Div., Inc. v. Moroso Performance Prods., Inc., 553 So. 2d 336,

337 (Fla. 4th DCA 1989).

      Affirmed.




                                         2